               Case 2:19-mj-00102-CKD Document 39 Filed 03/10/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:19-MJ-00102-CKD
12                                  Plaintiff,
                                                           [PROPOSED] FINDINGS AND ORDER
13                           v.                            EXTENDING TIME FOR PRELIMINARY
                                                           HEARING PURSUANT TO RULE 5.1(d) AND
14   ARMANDO CHRISTOPHER TABAREZ,                          EXCLUDING TIME
15                                 Defendants.             DATE: March 12, 2021
                                                           TIME: 2:00 p.m.
16                                                         COURT: Hon. Carolyn Delaney
17

18           The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter. The Court hereby

20 finds that the Stipulation, which this Court incorporates by reference into this Order, demonstrates good

21 cause for an extension of time for the preliminary hearing date pursuant to Rule 5.1(d) of the Federal

22 Rules of Criminal Procedure.

23           Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.

27 //

28 //

        [PROPOSED] FINDINGS AND ORDER                       1
                Case 2:19-mj-00102-CKD Document 39 Filed 03/10/21 Page 2 of 2


 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.       The date of the preliminary hearing is extended to April 30, 2021, at 2:00 p.m.

 3         2.       The time between March 12, 2021, and April 30, 2021, shall be excluded from

 4 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.       Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6

 7         IT IS SO ORDERED.

 8   Dated:      March 9, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                      2
